 

Exhibit 10.2

 

CONSULTING, SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Consulting, Separation and Release of Claims Agreement (“Agreement”) is
entered into by and between DGSE Companies, Inc., a Nevada corporation (“DGSE”),
on behalf of itself, its subsidiaries and other corporate affiliates and each of
their respective employees, officers, directors, owners, shareholders and agents
(collectively referred to herein as, the “DGSE Group”), and James D. Clem
(“Clem”) (DGSE and Clem are collectively referred to herein as the “Parties”) as
of September 4, 2015 (the “Execution Date”).

 

Recitals

 

WHEREAS, Clem previously served as DGSE’s President, Chief Executive Officer and
as a member of and Chairman of the Board of Directors of DGSE; and

 

WHEREAS, Clem, as an executive employee, and DGSE, as employer, entered into an
Employment Agreement, dated to be effective January 1, 2012, as amended by that
First Amendment to Employment Agreement, dated to be effective as of September
1, 2012 (collectively referred to as the “Employment Agreement”), which, as of
the date of this Agreement, remains in full force and effect between the
Parties; and

 

WHEREAS, the Employment Agreement (inclusive of the Employment Agreement, dated
to be effective January 1, 2012, and that First Amendment to Employment
Agreement, dated to be effective as of September 1, 2012) is attached hereto as
Exhibit B and is incorporated herein as if set out in full for all purposes; and

 

WHEREAS, Clem has tendered his resignation as DGSE’s President and Chief
Executive Officer and as a member of and Chairman of the Board of Directors of
DGSE other than for “Good Reason,” as that term is defined in Section 7.3 of the
Employment Agreement, and DGSE has accepted such resignation; and

 

WHEREAS, Clem’s last day of employment with DGSE is September 15, 2015 (the
“Separation Date”) at which time the Employment Agreement shall terminate except
as expressly provided in this Agreement; and

 

WHEREAS, after the Separation Date, Clem will not represent himself as being an
employee, officer, attorney, agent or representative of DGSE for any purpose;
however, Clem may represent himself to be a consultant of the Board of Directors
of DGSE during the term of his consulting arrangement described herein; and

 

WHEREAS, the Separation Date will be the employment termination date for Clem
for all purposes, meaning Clem will no longer be entitled to any further
compensation, monies or other benefits from DGSE, including coverage under any
benefits plans or programs sponsored by DGSE, except as otherwise provided
herein.

 

 

 

 

Agreement

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants and agreements set forth herein, the Parties covenant and agree as
follows:

 

1.          Return of Property. By no later than the expiration of the Term (as
defined in Paragraph 6) or, if earlier, upon request by DGSE, Clem must return
all DGSE property, including identification cards or badges, access codes or
devices, keys, telephones, mobile phones, hand-held electronic devices,
computers, credit cards, electronically stored documents or files, physical
files, existing and prospective customer information, Confidential Information
(as defined in Paragraph 5(a) of this Agreement, which incorporates Section 1.5
of the Employment Agreement), inventory and any other company property in Clem’s
possession. The Parties agree that Clem’s obligations in Section 6.3 (Return of
Confidential Information) of the Employment Agreement is eliminated but fully
replaced by Paragraph 1 and Paragraph 5 of this Agreement.

 

2.          Clem Representations. In exchange for the consideration described in
Paragraph 3 and the other promises and undertakings of DGSE set out in this
Agreement, which Clem acknowledges to be good and valuable consideration for his
obligations hereunder, but subject to the terms and provisions of this Agreement
including the last sentence of Paragraph 4(a) hereof, Clem hereby represents
that he intends to irrevocably and unconditionally fully and forever release and
discharge any and all claims he may have, have ever had or may in the future
have, against DGSE arising out of, or in any way related to his hire, benefits,
employment or separation from employment with DGSE as further explained and in
accordance with Paragraph 4. Clem specifically represents, warrants and confirms
that, other than claims related to DGSE’s fulfillment of its obligations under
this Agreement as well as claims specifically reserved by Clem hereunder, (a) he
has no claims, complaints or actions of any kind filed against DGSE Group with
any court of law, or local, state or federal government or agency; and (b) he
has not engaged in, and is not aware of, any unlawful conduct in relation to the
business of DGSE. However, this general representation excludes, and Clem does
not waive, release or discharge (1) any obligation of DGSE with respect to
assignment of the Employment Agreement as set forth in Section 8.2 of the
Employment Agreement (which Section 8.2 is incorporated herein by reference),
(2) any right of Clem to be indemnified pursuant to DGSE’s bylaws or articles of
incorporation as they exist as of the Effective Date of this Agreement or as
DGSE’s bylaws or articles of incorporation may be amended, provided any such
amendment does not reduce or diminish the indemnification rights applicable to
Clem, (3) any obligation by DGSE to provide indemnification set forth in Section
10 the Employment Agreement (which Section 10 is incorporated herein by
reference), or (4) any rights under this Agreement.

 

 

 

 

3.          Separation Benefit. In consideration for Clem’s execution,
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in Paragraph 4, DGSE agrees and covenants (i) to reimburse
Clem for legal fees and expenses incurred by him in connection with his
attorney’s review of this Agreement, including for review of the Employment
Agreement and consultation and proposed revisions for this Agreement, (up to a
maximum of $3,500) upon documentation consistent with DGSE’s reimbursement
policy as such policy existed as of the Effective Date of this Agreement or as
amended, provided any such amendment shall not reduce or diminish the
reimbursement rights applicable to Clem; and (ii) that if Clem timely elects to
continue coverage under DGSE’s group health plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), DGSE will reimburse to Clem
the premium amounts paid for continued coverage under the health plan in excess
of the active employee rate until the earlier of (i) the date that Clem becomes
eligible for coverage under another group health plan or otherwise is not
eligible for continued coverage and (ii) the expiration of the Term. DGSE agrees
to and will pay the COBRA reimbursement amounts to Clem on a monthly basis, with
such payments to be made by direct deposit to an account designated by Clem or
by check mailed to Clem at his last address on file with DGSE. The first such
reimbursement payment shall be made in the first month in which Clem has paid
such premiums that is after the Effective Date (as defined in Paragraph
4(b)(iv)), and in no event shall any reimbursements be paid following 60 days
after the expiration of the Term. Additionally, DGSE shall (i) continue to
provide Clem with indemnification and rights thereto as set forth in Section 10
of the Employment Agreement (which Section 10 is incorporated herein by
reference), DGSE agrees not to take any action that would or is intended to
impair any Directors and Officers Liability Insurance coverage DGSE had in place
for the benefit of DGSE’s executive level employees, including Clem, during his
period of employment for DGSE, and DGSE agrees that, to the extent necessary to
ensure Clem’s indemnification rights are fully protected, Clem shall be
considered (for purposes of indemnification only, and not for general agency
purposes) through the Separation Date to have been an “agent” of DGSE as the
term “agent” is defined or used in DGSE’s bylaws in regard to DGSE’s power to
indemnify Clem hereunder, (ii) continue to be bound by any obligation of DGSE
with respect to assignment of the Employment Agreement set forth in Section 8.2
of the Employment Agreement (which Section 8.2 is incorporated herein by
reference), and (iii) timely reimburse all DGSE charges incurred on DGSE AmEx
accounts in Clem’s name in accordance with DGSE’s reimbursement policy as such
policy existed as of the Effective Date of this Agreement or as amended,
provided any such amendment shall not reduce or diminish the reimbursement
rights applicable to Clem, and following the end of the Term, DGSE shall cancel
and remove Clem from such accounts. Clem understands, acknowledges and agrees
that these benefits (and the other promises and undertakings of DGSE set out in
this Agreement) exceed what he is otherwise entitled to receive upon separation
from employment under the circumstances described herein, and that these
benefits are in exchange for executing this Agreement. Clem further acknowledges
no entitlement to any additional payment or consideration not specifically
referenced in this Agreement. DGSE understands and agrees that the existence or
application of any Directors and Officers Liability Insurance coverage shall not
be a condition for DGSE’s obligation to indemnify Clem as provided in this
Agreement.

 

 3 

 

 

4.           Clem Release.

 

(a)          Clem Release. In exchange for the consideration provided in this
Agreement but subject to the terms and provisions of this Agreement, Clem, on
behalf of himself and his heirs, executors, representatives, agents, insurers,
administrators, successors and assigns (Clem and such other parties are
hereinafter collectively referred to as the “Clem Releasors”), irrevocably and
unconditionally fully and forever waive, release and discharge DGSE Group from
any and all claims, demands, actions, causes of actions, obligations, judgments,
rights, fees, damages, obligations, liabilities and expenses (inclusive of
attorneys’ fees) of any kind whatsoever, whether known or unknown (collectively
“Claims”), including, without limitation, any Claims under any federal, state,
local or foreign law, that Clem Releasors may have, have ever had or may in the
future have arising out of, or in any way related to (i) Clem’s hire, benefits,
employment, termination or separation from employment with DGSE, and (ii) any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter that existed or arose on or before the date of Clem’s execution of
this Agreement, including, but not limited to, (A) any Claims under Title VII of
the Civil Rights Act, as amended, the Americans with Disabilities Act, as
amended, the Equal Pay Act, as amended, the Employee Retirement Income Security
Act, as amended (with respect to unvested benefits), the Civil Rights Act of
1991, as amended, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of
2002, as amended, the Worker Adjustment and Retraining Notification Act, as
amended, the Age Discrimination in Employment Act, as amended, and/or any other
federal, state or local law (statutory, regulatory or otherwise), and (B) any
tort and/or contract Claims, including, but not limited to, any Claims of
wrongful discharge, defamation, emotional distress, tortious interference with
contract, invasion of privacy, nonphysical injury, personal injury or sickness
or any other harm. However, this general release excludes, and Clem does not
waive, release or discharge, any (1) right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission or other
administrative agency, (2) Claims that cannot be waived at law, such as any
workers’ compensation or unemployment compensation claim, (3) right of Clem to
be indemnified pursuant to DGSE’s bylaws or articles of incorporation, (4)
obligation of DGSE with respect to assignment of the Employment Agreement set
forth in Section 8.2 of the Employment Agreement (which Section 8.2 is
incorporated herein by reference), (5) obligation by DGSE to provide
indemnification set forth in Section 10 the Employment Agreement (which Section
10 is incorporated herein by reference), or (4) any rights under this Agreement.

 

(b)          Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to Clem by this Agreement, Clem, on behalf of
himself and Clem Releasors, hereby unconditionally releases and forever
discharges DGSE Group from any and all Claims that Clem Releasors may have as of
the date Clem signs this Agreement arising under the Age Discrimination in
Employment Act (“ADEA”), as amended. By signing this Agreement, Clem hereby
acknowledges and confirms that:

 

(i)          Clem is hereby advised by DGSE to consult with an attorney of his
choice before signing this Agreement to have the attorney explain the terms and
effect of signing this Agreement, including Clem’s release of claims under the
ADEA;

 

(ii)         Clem has been given sufficient time, and up to 21 days, at his
option, to consider the terms of the Agreement and consult with an attorney of
his choice;

 

(iii)        Clem is executing this Agreement in exchange for consideration in
addition to that which Clem is already entitled;

 

(iv)        this Agreement will become effective and enforceable on the eighth
day after Clem signs and returns it to DGSE (“Effective Date”) unless before
that time Clem revokes his acceptance of this Agreement by so notifying DGSE in
writing, but if he does so this Agreement will not become effective and
enforceable and Clem will have to repay any of the consideration hereunder that
already was paid to him;

 

 4 

 

 

(v)         Clem understands that the release contained in this paragraph does
not apply to rights and claims under the Age Discrimination in Employment Act
that may arise after the date on which Clem signs this Agreement; and

 

(vi)        Clem knowingly and voluntarily accepts the terms of this Agreement.

 

(c)          Employment Agreement. Notwithstanding the foregoing, Clem does not
release DGSE or any member of the DGSE Group with respect to any ongoing or
future obligations relating to assignment of the Employment Agreement and/or
Clem’s rights to receive and DGSE’s obligations to provide indemnification as
set forth in and pursuant to Sections 8.2 and 10 of the Employment Agreement and
this Agreement.

 

(d)          DGSE Release. In exchange for the consideration provided in this
Agreement but subject to the terms and provisions of this Agreement, DGSE, on
behalf of itself and DGSE Group (DGSE and DGSE Group are hereinafter
collectively referred to as the “DGSE Releasors”), irrevocably and
unconditionally fully and forever waive, release and discharge Clem Releasors
from any and all Claims of any kind whatsoever, whether known or unknown,
including, without limitation, any Claims under any federal, state, local or
foreign law, that DGSE Releasors may have, have ever had or may in the future
have arising out of, or in any way related to all acts taken by Clem that (i)
were taken in compliance with his duty of care to DGSE, his duty of loyalty to
DGSE and his duty of good faith to DGSE, and (ii) were protected by the business
judgment rule. However, for the avoidance of doubt, the release of claims in
this Paragraph 4(d) excludes, and DGSE does not waive, release or discharge, (A)
any rights and claims that may arise after the date on which DGSE signs this
Agreement, (B) any rights under this Agreement, or (C) any claims arising from
Clem’s gross negligence, fraud or illegal acts. As of the Effective Date, DGSE
affirms that it has no knowledge of any act by Clem that (i) was taken not in
compliance with his duty of care to DGSE, his duty of loyalty to DGSE or his
duty of good faith to DGSE, or (ii) were not protected by the business judgment
rule; and DGSE has no knowledge of any claims arising from or alleged to arise
from any alleged gross negligence, fraud or illegal act of Clem.

 

5.            Post-termination Obligations.

 

(a)          Confidential Information. Clem acknowledges and agrees that during
the course of employment by DGSE, he has had access to and learned about
Confidential Information (as defined by Section 1.5 of the Employment Agreement,
which definition is incorporated herein by this reference), including
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to DGSE Group and its
businesses and existing and prospective customers, suppliers, investors and
other associated third parties (herein referred to as “Confidential
Information”) and will continue to have access to and knowledge of Confidential
Information pursuant to his performance of the Services (as defined in Paragraph
6). Clem further understands and acknowledges that this Confidential Information
and DGSE’s ability to reserve it for the exclusive knowledge and use of DGSE
Group is of great competitive importance and commercial value to DGSE, and that
improper use or disclosure of the Confidential Information by Clem would
irreparably harm DGSE’s competitive position in the marketplace and dilute its
goodwill, and might cause DGSE to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages and criminal penalties.

 

 5 

 

 

Clem understands and agrees that Confidential Information developed by him in
the course of his employment by DGSE and pursuant to his performance of the
Services shall be subject to the terms and conditions of this Agreement as if
DGSE furnished the same Confidential Information to Clem in the first instance.

 

Without limiting the generality of the foregoing, Clem understands and agrees
that he may not engage in the trading or “tipping” with respect to securities of
DGSE on the basis of any Confidential Material or other material nonpublic
information in his possession until such time as the Confidential Material or
other nonpublic information has been publicly disclosed by DGSE.

 

(b)          Disclosure and Use Restrictions. Clem agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of DGSE Group) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of DGSE Group and, in any event, not to anyone outside of the direct
employ of DGSE Group except as required in the performance of any of Clem’s
remaining authorized employment or consulting duties to DGSE or with the prior
consent of an authorized officer acting on behalf of DGSE Group in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of DGSE Group, except as required in the performance of any of Clem’s remaining
authorized employment duties or consulting duties to DGSE or with the prior
consent of an authorized officer acting on behalf of DGSE Group in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent). Nothing herein shall be construed to prevent
disclosure of Confidential Information as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation or order. Clem shall
promptly provide written notice of any such order to an authorized officer of
DGSE Group.

 

(c)          Duration of Confidentiality Obligations. Clem understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately and shall
continue during and after his employment by DGSE and the Term until such time as
such Confidential Information has become public knowledge other than as a result
of Clem’s breach of this Agreement or breach by those acting in concert with
Clem or on Clem’s behalf.

 

(d)          Non-Competition and Non-Solicitation. In consideration of DGSE’s
promises and undertakings set out in this Agreement, and in light of Clem’s
acknowledgement and agreements in Paragraph 5(a) and (b) and his continuing
access to Confidential Information pursuant to his performance of the Services,
the Parties mutually agree that Clem’s post-employment obligations under Section
9 of the Employment Agreement are hereby deleted and replaced with the
following:

 

 6 

 

 

(i)          For a period (the “Restricted Period”) commencing on the Execution
Date and continuing until the earlier of one (1) year after the end of the Term
or any default by DGSE hereunder Clem shall not, directly or indirectly, (i)
engage in or assist others in engaging in activities that could reasonably be
considered to be directly competitive with DGSE Group (the “Restricted
Business”) in the states in which DGSE Group operates retail locations (the
“Territory”); (ii) except as provided in the last sentence of this subparagraph,
have an interest in any entity that engages directly or indirectly in the
Restricted Business in the Territory in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or
(iii) intentionally interfere in any material respect with the business
relationships (whether formed prior to or after the date of this Agreement)
between DGSE Group and existing or prospective customers or suppliers of DGSE
Group, it being acknowledged and agreed that by virtue of his employment with
DGSE, Clem has had business contact with and/or access to customer information
concerning all existing and prospective customers of DGSE Group, and business
contact with and/or access to Confidential Information concerning all suppliers
of DGSE Group. Notwithstanding the foregoing, Clem is expressly permitted to (i)
own, directly or indirectly, solely as an investment, securities of any entity
traded on any national securities exchange if Clem is not a controlling person
of, or a member of a group which controls, such entity and does not, directly or
indirectly, own 5% or more of any class of securities of such entity; and (ii)
serve as an officer, director, trustee, or otherwise participate in educational,
welfare, social, charitable, religious, and civic organizations.

 

(ii)         During the Restricted Period, Clem shall not disrupt or interfere
with the business of DGSE Group by directly or indirectly soliciting, hiring,
recruiting, attempting to hire or recruit or raiding persons who are or were
employed by or otherwise providing services to DGSE Group as of the expiration
of the Term or as of the Separation Date or otherwise inducing the termination
of employment or relationship of any such employee or service provider with DGSE
Group, it being acknowledge and agreed that by virtue of his employment with
DGSE, Clem has had business contact with and/or access to Confidential
Information concerning all such employees and service providers of DGSE Group.

 

(e)          Acknowledgements. Clem acknowledges and agrees that the
restrictions in Paragraph 5(d) are ancillary to an otherwise enforceable
agreement, including without limitation the Employment Agreement and the
Parties’ promises and undertakings set out in this Agreement; that his promises
and undertakings set out, and the matters recited, in Paragraph 5(a) and (b) and
Paragraph 6 and Clem’s position and responsibilities during his employment give
rise to DGSE’s interest in restricting his post-employment activities; that the
restrictions are reasonable and necessary, to Clem’s knowledge are valid and
enforceable under applicable law, and do not impose a greater restraint than
necessary to protect DGSE’s goodwill, Confidential Information, and other
legitimate business interests; that he will immediately notify DGSE in writing
should he believe or be advised that the restrictions are not, or likely are
not, valid or enforceable under the law of any state that he contends or is
advised is applicable; that he will not challenge the enforceability of such
restrictions; that absent the promises and representations made by him in this
paragraph, DGSE would not provide him with new and additional Confidential
Information, would not authorize him to engage in activities that will create
new and additional Confidential Information, and would not enter or have entered
into this Agreement; and his obligations under this paragraph are in addition to
any applicable statutory or common-law obligations.

 

 7 

 

 

(f)          Remedies; Reformation.

 

(i)          Clem acknowledges and agrees that DGSE would not have an adequate
remedy at law and would be irreparably harmed in the event that any of the
provisions of this Paragraph 5 were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, Clem agrees that DGSE
shall be entitled to equitable relief, including preliminary and permanent
injunctions and specific performance, in the event Clem breaches or threatens to
breach any of the provisions of this Paragraph 5, without the necessity of
posting any bond or proving special damages or irreparable injury. Such remedies
shall not be deemed to be the exclusive remedies for a breach or threatened
breach of this Paragraph 5, but shall be in addition to all other remedies
available to DGSE at law or equity.

 

(ii)         The Parties agree that if any of the provisions of this Paragraph 5
are ever deemed by a court to be unenforceable as written under applicable law,
such provisions shall be, and are, automatically reformed to the maximum
limitations permitted by applicable law, provided, however, Clem shall have no
liability for any acts committed before such reformation that would have been a
violation of Paragraph 5 if such acts would not be a violation of Paragraph 5 as
reformed.

 

(iii)        Clem agrees that the existence of a claim or cause of action
against DGSE, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by DGSE of Clem’s obligations under this
Paragraph 5.

 

 8 

 

 

6.            Advisory and Consulting Services.

 

(a)          Beginning on the day after the Separation Date and ending on March
31, 2016, unless earlier terminated as provided below (the “Term”), Clem agrees
to provide such advisory and consulting services for DGSE or an affiliate as may
be requested from time to time by DGSE during normal business hours, including
but not limited to the services set forth on Exhibit A or as required by
Paragraph 7 below, (the “Services”), provided that the Parties agree that the
expected level of Services shall not exceed an average of 120 hours per month.
Clem may refer to himself as Consultant to the Board of Directors. Beginning on
or after December 31 2015, either Party may elect to terminate the obligations
under this Paragraph 6 upon two weeks’ written notice to the other Party, in
which case the Term shall expire upon the date set forth for termination in such
notice. Clem’s compensation for the Services during the Term shall be $25,000
per month (pro rated for any partial months during the Term), and DGSE agrees to
and shall pay such compensation on the last day of each month in which this
Paragraph 6 is in effect. DGSE also agrees to and shall reimburse Clem for any
reasonable and documented expenses (consistent with DGSE’s policies for
reimbursement of expenses as such policy existed as of the Effective Date of
this Agreement or as amended, provided any such amendment shall not reduce or
diminish the reimbursement rights applicable to Clem), including those expenses
incurred by Clem in connection with trade shows or client visit Services outside
the Dallas-Fort Worth metroplex, if such Services are requested by DGSE. Travel
expenses within the Dallas-Fort Worth metroplex shall not be reimbursed absent
separate written agreement between DGSE and Clem. If DGSE requests that Services
be performed at DGSE’s headquarters or stores, DGSE shall make office space
available for Clem to perform the Services. DGSE shall indemnify and hold Clem
harmless to the fullest extent permitted by law against any and all actions,
claims, demands, proceedings, damages, losses or suits, including costs and
expenses of defense (including but not limited to attorneys’ fees) resulting
from Clem’s good faith performance of the Services, and DGSE shall use
reasonable commercial efforts to insure and otherwise cover Clem during the Term
under DGSE’s Directors and Officers Liability Insurance policy with coverage
amounts at least as great as coverage provided to DGSE’s directors, Chief
Executive Officer and Chief Financial Officer as of the Effective Date of this
Agreement. DGSE agrees to identify and include Clem in and under DGSE’s
Directors and Officers Liability Insurance policy. DGSE understands and agrees,
however, that the existence or application of any Directors and Officers
Liability Insurance coverage for any claim that is subject to indemnification
hereunder shall not be a condition for DGSE’s obligation to indemnify Clem for
his independent contractor Services as provided in this Agreement. Clem shall
have no liability whatsoever to DGSE for decisions made by DGSE management or
directors in reliance on advice provided in good faith by Clem in connection
with the Services, and DGSE hereby expressly disclaims any and all reliance on
such advice provided by Clem.

 

(b)          The Parties acknowledge and agree that (i) all the services that
Clem may provide to or that concern DGSE after the Separation Date and during
the Term shall be deemed to be Services pursuant to this Agreement; (ii) Clem’s
relationship to DGSE and its affiliates in respect of the Services shall be that
of an independent contractor; (iii) Clem will not be covered by any workers’
compensation or other insurance provided by DGSE or any affiliate to its or
their employees while providing the Services; (iv) Clem is not eligible for any
employee benefits provided by DGSE or any affiliate to its or their employees
(other than the right to convert or continue such coverage under the terms of
the plans and applicable law) while providing the Services; (v) Clem shall not
in any way represent himself to be an agent of DGSE or any affiliates and shall
not have any power to bind DGSE or any affiliates or make decisions on behalf of
DGSE while providing the Services; (vi) Clem is solely responsible for complying
with obligations imposed upon Clem as an independent contractor by all
applicable federal, state, or local laws, rules, and regulations relating to the
performance of the Services and payment of the fee described in Paragraph 6(a),
including but not limited to those relating to the reporting of, and paying when
due, all income and other taxes of Clem, including estimated taxes, and the
filing of all returns and reports required by Clem under applicable law; (vii)
DGSE is solely responsible for complying with obligations imposed upon DGSE by
all applicable federal, state, or local laws, rules, and regulations relating to
the hiring of Clem for the performance of the Services, including but not
limited to those relating to the reporting of, and paying when due, all income
and other taxes of DGSE, including estimated taxes, and the filing of all
returns and reports required by DGSE under applicable law; and (viii) nothing in
this Agreement creates or shall be deemed to create an employer-employee
relationship, partnership, joint venture, agency relationship, or other legal
relationship between Clem and DGSE or any affiliates.

 

 9 

 

 

7.          Cooperation. The Parties agree that certain matters in which Clem
has been involved during his employment may necessitate Clem’s cooperation with
DGSE in the future. Accordingly, for a period of six months following the
Separation Date, to the extent reasonably requested by DGSE, Clem shall
reasonably cooperate with DGSE in connection with matters arising out of Clem’s
service to DGSE; provided that, DGSE shall make reasonable efforts to minimize
disruption of Clem’s other activities, and Clem shall have no obligation to (a)
incur any cost in connection with providing such cooperation, or (b) interfere
with his employment duties with Clem’s employer. Such cooperation efforts by
Clem shall be without compensation, except as provided for in Paragraph 6.

 

8.          Non-Disparagement. Clem agrees and covenants not to make any
statement (oral, written, or electronic), or authorize another to make any
statement (oral, written, or electronic), to the media or to a “third party”
which directly or indirectly impugns the quality or integrity of DGSE’s or any
of the other DGSE Group’s business, operations, management, prospects, or
personnel affairs, or any other disparaging or derogatory remarks about DGSE or
any of the other DGSE Group. “Third party” for purposes of the preceding
sentence does not include statements made to or between the Clem and his spouse,
attorney, or tax or financial advisors, if any, in a confidential manner or
setting, if such persons have agreed to keep such information confidential. DGSE
agrees and covenants that no current member of DGSE’s Board of Directors shall
make any statement (oral, written, or electronic), nor shall they authorize
another to make any statement (oral, written, or electronic), to the media or to
a “third party” which directly or indirectly impugns the quality or integrity of
Clem’s reputation, business, operations, prospects, or personnel affairs, or any
other disparaging or derogatory remarks about Clem. “Third party” for purposes
of the preceding sentence does not include statements made to or between any
member of DGSE’s Board of Directors and their respective spouses, attorneys, or
tax or financial advisors, if any, in a confidential manner or setting, if such
persons have agreed to keep such information confidential.

 

Nothing in this Agreement is intended to or shall preclude Clem or any member of
DGSE’s Board of Directors from (i) making statements to those with whom such
person has the right to make a legally privileged communication, (ii) giving
truthful testimony or making statements under oath in response to valid legal
process or in any legal proceeding; or (ii) responding truthfully to inquiries
by governmental agencies or to inquiries by any person or entity through a
subpoena or other legal process.

 

9.          Knowing and Voluntary Acknowledgement. The Parties each specifically
agree and acknowledge that: (a) they have read this Agreement in its entirety
and understand all of its terms; (b) they have been advised to consult with an
attorney prior to executing this Agreement and they have each had sufficient
time to do so if they desire; (c) Clem and DGSE knowingly, freely and
voluntarily assent to all of terms and conditions of this Agreement including,
without limitation, the respective waivers, releases and covenants contained
herein; (d) Clem and DGSE execute this Agreement, including the waivers and
releases, in exchange for good and valuable consideration in addition to
anything of value to which the Parties are otherwise entitled; (e) Clem and DGSE
are not waiving or releasing rights or claims that may arise after the execution
of this Agreement; and (f) Clem and DGSE understand that the waivers and
releases in this Agreement are in connection with the performance and cessation
of Clem’s employment with DGSE.

 

 10 

 

 

10.         Successors and Assigns.

 

(a)          Assignment by DGSE. DGSE may assign this Agreement to any
subsidiary or corporate affiliate in DGSE Group or otherwise, or to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of DGSE. This Agreement shall inure to the benefit of DGSE Group and
permitted successors and assigns. Notwithstanding any such assignments, DGSE,
DGSE Group and the assignee shall be and shall remain bound by all of the terms,
obligations, and provisions hereof. DGSE may assign this Agreement only to an
assignee that agrees to perform this Agreement in the same manner and to the
same extent that DGSE would be required to perform if no such succession or
assignment had taken place. The failure of any assignee of DGSE to expressly
assume to perform this Agreement in writing, which is not remedied within ten
(10) business days after receipt of written notice from Clem notifying DGSE or
DGSE’s assignee of such failure, shall constitute a material breach of this
Agreement, and without limitation to any other rights or remedies at law, Clem
shall be entitled to enforce such material breach by specific performance.
Within ten (10) days of any assignment by DGSE, DGSE shall notify Clem of the
assignment as well as the identity of the assignee and the name and contact
information of the assignee.

 

(b)          No Assignment by Clem. Clem may not assign this Agreement or any
part hereof, it being understood that this Agreement is personal to Clem. Any
purported assignment by Clem shall be null and void from the initial date of
purported assignment.

 

11.         Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of the State of Texas
without regard to conflicts-of-law principles. Any action or proceeding by
either of the Parties to enforce this Agreement shall be brought only in any
state or federal court located in Dallas County in the State of Texas. The
Parties hereby (i) irrevocably submit to the exclusive jurisdiction of such
courts and waive the defense of inconvenient forum to the maintenance of any
such action or proceeding in such venue and (ii) irrevocably waive the right to
trial by jury and agree not to ask for a jury in any such proceeding.

 

12.         Entire Agreement. Unless specifically provided herein, this
Agreement, together with the provisions and Sections of the Employment Agreement
referenced herein, contain all the understandings and representations between
Clem and DGSE Group pertaining to the subject matter hereof and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
Parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

13.         Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Clem and by the Chief Executive Officer or Chief Operating
Officer of DGSE. Any amendment or modification to the Agreement, whether
material or immaterial, that are made or approved by DGSE after it was
originally presented to Clem do not extend the period of time for him to
consider and accept this Agreement. No waiver by either of the Parties of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by the other Party hereto shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

 11 

 

 

14.         Severability. Should any provision of this Agreement be held by a
court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement, provided, however, neither Party shall have any liability for
any acts committed before such modification that would have been a violation of
this Agreement if such acts would not be a violation of of this Agreement as
modified.

 

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law; provided,
however, neither Party shall have any liability for any acts committed before
such modification that would have been a violation of this Agreement if such
acts would not be a violation of of this Agreement as modified.

 

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them prospectively but not
retrospectively. In any event, should one or more of the provisions of this
Agreement be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
hereof, and if such provision or provisions are not modified as provided above,
this Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had not been set forth herein.

 

15.         Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

16.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Copies of this Agreement, including any
facsimile copies or .pdf file copies with signatures, shall be binding and
treated as an original agreement.

 

17.         Non-Admission. Nothing in this Agreement shall be construed as an
admission of wrongdoing or liability on the part of DGSE. Nothing in this
Agreement shall be construed as an admission of wrongdoing or liability on the
part of Clem.

 

18.         Notices. All notices under this Agreement must be given in writing,
by certified mail or internationally-recognized overnight delivery service at
the addresses indicated in this Agreement or any other address designated in
writing by either party. When providing written notice to either party, a copy
must be provided to the Parties at the following addresses:

 

 12 

 

 

If to DGSE: Attn: Chief Financial Officer   DGSE Companies, Inc.   15850 Dallas
Parkway, Suite 140   Dallas, Texas 75248     with copy (which shall not
constitute notice) to:       Attn: Michael Stockham   Thompson & Knight LLP  
1722 Routh Street, Suite 1500   Dallas, Texas 75201     If to Clem:   James D.
Clem   ____________   ____________     with copy (which shall not constitute
notice) to:       ____________   ____________   ____________

 

19.         Tolling. Should either Party violate any of the terms of the
post-termination obligations articulated herein, the obligation at issue will
run from the first date on which such Party ceases to be in violation of such
obligation.

 

21.         Attorneys’ Fees. Should any party bring a legal action in regard to
a breach or an alleged breach any of the terms of this Agreement or the
termination obligations articulated herein, and except as otherwise provided by
law, the non-prevailing party will be responsible for payment of all reasonable
attorneys’ fees and costs that the prevailing party incurred in the course of
enforcing the terms of the Agreement or in defending against the allegations of
breach, including for such fees and costs incurred in demonstrating the
existence or non-existence of a breach and any other contract enforcement or
defense efforts of the prevailing party.

 

22.         Tax Withholding. Payments under this Agreement shall be subject to
any lawfully required withholding taxes, and such payments shall be reduced by
the amount of any such withholding taxes to the extent Clem has not made
arrangements with DGSE for the payment of such withholding taxes prior to any
such payment being made, including, by way of example with respect to a payment
to Clem in the form of equity securities, through delivery of a check by Clem
made payable to DGSE in an amount equal to the applicable withholding amount, in
which event, upon clearance of such check, DGSE shall remit such amounts to the
applicable governmental authorities.

 

 13 

 

 

 

 

23.         Section 409A. This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (Section 409A) or an exemption
thereunder so that no taxes will be owed under Section 409A and shall be
construed and administered in accordance therewith. Any payments under this
Agreement that may be excluded from Section 409A as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Notwithstanding the foregoing, DGSE makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall DGSE be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Clem on account of non-compliance with Section 409A.

 

24.         Acknowledgment of Full Understanding. CLEM ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
CLEM ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT. CLEM
FURTHER ACKNOWLEDGES THAT HIS SIGNATURE BELOW IS AN AGREEMENT TO RELEASE DGSE
FROM CLAIMS AS STATED HEREIN. DGSE ACKNOWLEDGES AND AGREES THAT IT UNDERSTANDS
AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. DGSE ACKNOWLEDGES AND AGREES THAT
DGSE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF
DGSE’S CHOICE BEFORE SIGNING THIS AGREEMENT. DGSE FURTHER ACKNOWLEDGES THAT
DGSE’S REPRESENTATIVE’S SIGNATURE BELOW IS AN AGREEMENT TO RELEASE CLEM FROM
CLAIMS STATED HEREIN.

 

25.         Termination of Employment Agreement. Except for those Sections of
the Employment Agreement that expressly survive the termination of the
Employment Agreement, and except for the Sections of the Employment Agreement
referenced herein and made a part of this Agreement, the Parties agree that the
Employment Agreement and the employer-employee relationship established
thereunder is and shall be terminated upon the Separation Date.

 

[SIGNATURE PAGE FOLLOWS]

 

 14 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

  DGSE COMPANIES, INC.       By: /s/ C. BRETT BURFORD   Name:  C. Brett
Burford      Title:  Chief Financial Officer   

 

CLEM       Signature: /s/ JAMES D. CLEM   Print Name:  James D. Clem  

 

 15 

 